DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 1-17 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 8-9 & 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “approximately” in claim 4 is a relative term which renders the claims indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “about” in claims 2-4 & 8-9 is a relative term which renders the claims indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination, the term “about” is interpreted as encompassing ±15% with respect to the corresponding numerical value.
Claim 16 recites the limitation "the improvement" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the improvement" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 5 & 15-16 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Zucker (US 2003/0054237 A1).
Regarding claims 1, 5 & 15, Zucker teaches a battery separator for a lead acid battery ([0014]), comprising a microporous sheet of polyolefin or polyvinyl chloride and a diffusive mat, made of synthetic and/or glass fibers, affixed thereto (Fig. 1; [0014], [0024], [0038]-[0041] & [0048]-[0049]).
Regarding claim 16, Zucker teaches a lead acid battery comprising the separator of claim 1 ([0052]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 2-4 & 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zucker (US 2013/0054237 A1) in view of Sugie (US 2007/0160903 A1).
Regarding claim 6, Zucker teaches the separator of claim 1 but is silent as to the diffusive mat including silica.											Sugie teaches a lead acid battery separator comprising a microporous sheet and a glass  fiber mat layer (i.e diffusive mat), wherein the glass fiber mat layer retains particulate silica (Abstract; [0027] & [0083]-[0084]). 										It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to include silica in Zucker’s diffusive mat in order to suppress corrosion of a tab of a negative electrode grid, improve strength of the separator and increase a discharge voltage of the battery as taught by Sugie ([0083]).
Regarding claim 2-4, Zucker as modified by Sugie teaches the separator of claim 1, wherein the diffusive mat has a pore size greater than 1 micron ([0007] & [0043]), a basis weight greater than 35 gsm and a thickness greater than 0.2 mm ([0044]-[0046]) but is silent as to the diffusive mat having a three-hour wick of at least about 2.5 cm (claim 2), a three-hour wick in a range of about 2.5 cm to about 10 cm (claim 3); and a MD stiffness greater than about 90 mN and a CMD stiffness greater than about 45 mN (claim 4).						While Zucker as modified by Sugie does not explicitly teach a three-hour wick of the diffusive mat, a MD stiffness and a CMD stiffness, it is noted that the modified diffusive mat of Zucker has substantially the same composition (i.e glass fibers + silica) and structure (i.e thickness preferably ranging from 0.2 mm to 1.0 mm, a basis weight greater than 35 gsm and a pore size greater than 1 micron) as the diffusive mat of the present invention as noted above. Accordingly, the claimed properties of the three-hour wick of the diffusive mat, MD stiffness and CMD stiffness would be expected to be shared by Zucker’s modified diffusive mat including silica. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”. See MPEP 2112.01 I.

Claims 7 & 10-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zucker (US 2013/0054237 A1) in view of Bohnstedt (US 5,221,587 A).
Regarding claims 7 & 10-14, Zucker teaches the separator of claim 1 but is silent as to the microporous membrane including a rubber.								Bohnstedt teaches a lead acid battery separator comprising a microporous sheet and a glass fiber mat (i.e diffusive), wherein the microporous sheet is impregnated with an un-crosslinked (i.e uncured) natural latex rubber such as Neotex (Abstract; Col.3, L.18-41 & Col.4, L.4-6).													It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to impregnate the microporous sheet with an uncrosslinked natural latex rubber in order to increase the cycle life of the lead acid battery by delaying the antimony poisoning and avoiding the over-charge problem as taught by Bohnstedt (Col.3, L.18-26 & L.39-42). 

Claims 7-12 & 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zucker (US 2013/0054237 A1) in view of Paik (US 6,242,127 A).
Regarding claims 7-12 & 14, Zucker teaches the separator of claim 1 but is silent as to the microporous membrane including a rubber.								Paik teaches a lead acid battery separator comprising a microporous polyolefin sheet which is impregnated with a natural or synthetic latex rubber (Col.3, L.15-30 & Col.3, L.50 to Col.4, L.44), wherein the rubber makes up about 0.5% to about 30% by dry weight of the separator (Col.2, L.54-59).										It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to impregnate the microporous sheet with a natural or synthetic latex rubber in an amount of about 0.5% to about 30% by dry weight of the separator in order to improve the recharge properties of the lead acid battery and prolong the battery life as taught by Paik (Col.3, L.21-30 & Col.4, L.25-44).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894. The examiner can normally be reached M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANAEL T ZEMUI/Examiner, Art Unit 1727